URBA LAW puc

“Practice limited to Employment Law’
200 Park Avenue
Suite 1700
New York, NY 10166
212-731-4776

?

August 13, 2021
Via ECF

The Honorable Roxanne L. Mann
United States Magistrate Judge
Eastern District of New York

225 Cadman Plaza East
Brooklyn, NY 11201

Re: Rosa v. Central Medical Services of Westrock, P.C.
No. 18-CV-6011(EK)(RLM)

Dear Judge Mann:

Pursuant to the Court’s Order deferring ruling on [49] Motion for Pre Motion Conference, please
accept defendants’ strong objection to further proceedings on a matter which has been closed since April
6, 2020.

Defendants fully satisfied their obligations pursuant to the plain and unambiguous language of the
settlement agreement. Defendants delivered distinctively marked “CASHIER’S CHECKS” from Chase
Bank to plaintiffs’ counsel. Plaintiffs’ counsel accepted all “cash-like” payments without objection.
Plaintiffs’ counsel is not requesting enforcement of an agreement. Rather, plaintiffs’ counsel indulges this
Court to re-write the parties’ settlement agreement to impose insurer-like duties on defendants.

Should plaintiffs’ counsel refuse to withdraw his most recent request, the undersigned intends to
serve plaintiffs’ counsel with a formal motion for sanctions. Defendants will prove that:

1. Defendants compromised and fully satisfied all duties owed to Ms. Williams. Her claim was
paid, fully satisfied, when plaintiffs’ counsel accepted Chase Bank’s distinctive, CASHIER’S
CHECK numbered 5244 without objection. The purpose for certifying checks is to make them the
equivalent of money so that they may be used as such.' Cashier’s checks are treated as money for
practical purposes.” More than 100 years ago one court noted that: “The law merchant recognizes
clearly a distinction, in many respects between checks on banks and ordinary bills of exchange.”
Plaintiffs’ counsel received and accepted checks on banks which were equivalent to cash.

1 Merchants’ & Planters’ Bank v. New First Nat. Bank, 170 S.W. 852, 855, 116 Ark. | (Ark. 1914).
2 Dziurak v. Chase Manhattan Bank, N.A., 396 N.Y.S.2d 414, 416-17, 58 A.D.2d 103 (N.Y. App. Div.

1977).
3 See Merchants’ & Planters Bank, supra note 1, at 854.
Case 1:18-cv-06011-RLM Document 50 Filed 08/13/21 Page 2 of 2 PagelD #: 251

2. Plaintiff and her counsel assumed the risk of accepting the cashier’s check, without objection.
Whether plaintiffs’ counsel warned Ms. Williams regarding safe-keeping cash-like funds is
outside defendants’ duties. Plaintiffs’ counsel now writes that she either “misplaced” the
cashier’s check or that “it was stolen.” Courts should not reward contributory negligence.
Numerous courts have declared that the UCC is a uniform system, relied upon by commerce across
our nation. Banks have no choice but to honor cashier’s checks when presented for payment. There
is no right to stop payment after a check is certified.’ Certification occurs when a bank signs its
own check on its own account, thereby guaranteeing that its own funds are liquid to pay a demand
immediately upon its instrument’s presentation. Those checks are like cash.

3. This Court previously ordered plaintiffs’ counsel to address a matter of a stopped check of
another plaintiff. Plaintiffs’ counsel has not done so, apparently for good reason. Should the
Court entertain reopening this matter and expand the plain meaning of the settlement agreement,
there is good reason to believe that doing so may affect the entire settlement agreement. As
undersigned counsel hinted in his prior communication to this Court, reopening this matter could
impact all plaintiffs and potentially plaintiffs’ counsel himself.

Plaintiffs’ counsel is needlessly increasing the cost of litigation. He is pursuing a claim not
warranted by existing law. Nor is he making a nonfrivolous argument that the risks he assumed by accepting
cash-like funds on behalf of all clients should transform the plain terms of the settlement agreement, shifting
the burden of post-settlement losses to defendants. Full satisfaction occurred the instant plaintiffs” counsel
received funds intended for his clients, payable from Chase Bank’s account. The funds were no longer
defendants’ nor has any argument been advanced that defendants owed any additional duties to plaintiffs.

Plaintiffs’ counsel may have contributed to his client’s apparent negligence. He apparently mailed
cash-like funds via USPS first class mail. Clients may not have recognized how risky that means of delivery
was for cashier’s checks. Once plaintiffs’ counsel received those checks, all duties of safekeeping became
his and his clients’. This Court should not shift those duties of care to defendants. Doing so would substitute
defendants for plaintiffs’ counsel.

Should plaintiffs’ counsel elect not to withdraw his recent request for a conference the undersigned
intends to serve him with a motion for Rule 1 1(b) sanctions to recover the costs expended by defendants
for both responses to this Court. No defendant should be forced to accept duties which are beyond the plain
and unambiguous meaning of any settlement agreement. The undersigned is without knowledge of any law
which permits expanding duties owed by the plain meaning of an agreement approved by a Court.
Especially after plaintiffs’ counsel chose to accept cash-like funds on behalf ofall clients without objection.

May this Court rule this matter fully settled and closed. Alternatively, may the Court permit the
filing of a motion for sanctions or award them sua sponte in favor of defendants.

Thank you for the Court’s attention to this matter.

Sincerely,

 

onas Urba

4 Dziurak v. Chase Manhattan Bank, N.A., 396 N.Y.S.2d 414, 416, 58 A.D.2d 103 (N.Y. App. Div. 1977).

  
   
